Citation Nr: 1215375	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  09-05 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an eye disability, to include as secondary to service-connected diabetes mellitus (DM).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

F. Yankey, Counsel

INTRODUCTION

The Veteran served on active duty from June 1961 to June 1964 and from September 1964 to July 1967.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which in pertinent part denied service connection for an eye condition.

The Veteran testified before the undersigned at a March 2012 Video Conference hearing.  The hearing transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a current eye disability related to his active military service or his service-connected DM.  

Service treatment records show that in October 1964, the Veteran had corneal ulceration of the right eye.  He was admitted to the hospital and treated for approximately two weeks.  In November 1964, he was noted to have some blood vessel infiltration of the temporal cornea of the right eye.  In December 1964, he was treated for blepharaoconjunctivitis of the right eye, purulent.  He needed treatment until March 1965 for blepharitis.  He also had staph epidermidis isolated from both eyes by culture in April 1965.  There was no eye disability diagnosed at the time of the Veteran's discharge.

During private treatment in May 1999, the Veteran complained of a progressive decrease in vision of the right eye during the previous six months.  He reported having prominent eyes all his life, but denied any double vision or pain.  He was diagnosed with right optic neuropathy with progressive visual loss.

During private treatment in June 1999 with the same physician, the Veteran again complained of unexplained visual loss in the right eye, which he reported becoming aware of three to four months prior.  He reported that he was not sure when his visual loss began, and that he had not noticed significant progression since he first noticed it.  The physician noted that his past ocular history was positive for exophoria and proptosis.  The Veteran also reported that in recent years, he noticed that his right eye often popped our while he was asleep, and that when he awakened and relaxed for a few minutes, it would go back in.  He complained of vision loss in the involved eye during such an episode.  He reported that he had only been experiencing the eye popping for the previous four to five years, but his wife reported that it had been occurring for the entire thirty years that they had been married.  The physician noted that an associated MRI scan was normal, except for evidence of shallow orbits and bilateral proptosis.  

The physician diagnosed the Veteran with moderately severe right optic neuropathy with sparing of central vision.  He noted that the features of the Veteran's optic neuropathy were unusual in that the field loss affected peripheral more than central isopters.  He opined that the visual loss was secondary to repeated prolapse of the right globe, either due to actual pressure on the optic nerve, or more likely, secondary to vascular compromise.  He also noted that in addition to his congenitally shallow orbits, his weight gain in the recent years may have exacerbated his condition by increasing the volume of orbital fat, and thus causing more proptosis.

The Veteran was afforded a VA examination in October 2003.  The Veteran reported that the vision in his right eye had been decreased since he was diagnosed with optic neuropathy of the right eye in 1999, and that his right eye had turned out over the previous four to five years.  However, he indicated that his visual acuity had been fairly stable during the previous two years.  He also reported a history of glaucoma in both eyes, for which he was on medication.  The Veteran was diagnosed with optic neuropathy of the right eye, which the examiner concluded was of unknown etiology; right exotropia, probably secondary to his decreased vision in the right eye; mild cataracts in both eyes, visually insignificant; and refractive error in each eye.
On VA examination in September 2006, the Veteran complained of ongoing decreasing vision in the right eye, and reported that he was seeing a private ophthalmologist for treatment for his glaucoma.  He was diagnosed with diabetes, and the examiner noted that there was no observed borderline diabetic retinopathy.  He was also diagnosed with a history of optic neuropathy of the right eye, of unclear etiology; right exotropia, likely sensory; mild cataracts in both eyes; and bilateral proptosis, greater on the right, which the Veteran indicated was his baseline since he was young.

On VA examination in May 2008, the Veteran complained of loss of vision and blindness in the right eye since the late 1990's.  He also complained of a glare in the left eye, especially with rain and at night.  He was diagnosed with DM, and the examiner noted that he did not appear to have any diabetic retinopathy.  The examiner also noted that the Veteran did appear to have cataracts, likely due to his left eye glare, and most likely related to his diabetes.  He was also diagnosed with right eye blindness.

Private treatment records from P.W., MD show that in September 2009, the Veteran was noted to have a history of optic neuropathy, and diagnosed with non-proliferative diabetic retinopathy, mild in the left eye, as well as bilateral cataracts.

On VA examination in July 2010, the examiner noted that the Veteran had a long-standing history of vision loss and optic atrophy in his right eye.  The Veteran reported that he was unable to remember many specifics about his vision loss, but indicated that he had been completely blind in the right eye for several years.  He also reported that he wore a patch over his right eye for over a year to avoid diplopia, and when he took the patch off; his right eye was completely blind.  He also reported that his right eye had been popping out intermittently for approximately thirty years.  He indicated that vision in his left eye was good.

The examiner also noted that a private physician in June 1999 had opined that the Veteran's vision loss in the right eye was most likely secondary to retinal and optic nerve ischemia from repeated globe prolapsed, which was felt to be secondary to orbital anatomy and not any other underlying pathologic process.
The examiner diagnosed right optic neuropathy, associated with right eye vision loss.  He opined that the Veteran's right eye optic neuropathy with complete blindness of the right eye was most likely secondary to repeated prolapsed of the right globe from the orbit and accompanying ischemia during those episodes, which were documented well in the treatment notes of record.  He noted further that while proptosis is often secondary to other pathology, the Veteran had undergone an extensive workup for his proptosis, including orbital imaging, which was negative for underlying disease.  He concluded that the Veteran was unfortunate to have orbital anatomy (shallow orbits), which predisposed him to globe prolapsed.  The examiner also noted that the central cornea was clear, and opined that the Veteran's previous corneal infection was not related to his right eye blindness, which was caused by optic nerve disease.  

The Veteran also had a VA DM examination in September 2011.  The examination report indicates that there was no evidence of diabetic retinopathy or any other eye disability, secondary to his service-connected DM.  

The Board finds that the medical evidence of record regarding whether or not the Veteran has a current eye disability, related to service or his service-connected DM, is conflicting and contradictory.  

In this regard, as noted above, on VA examination in October 2003, September 2006 and May 2008, the examiners found that there was no evidence of diabetic retinopathy.  However, during private treatment in September 2009, the Veteran was diagnosed with mild non-proliferative diabetic retinopathy of the left eye.  The examiner did not, however, give an opinion as to the etiology of the condition.  The May 2008 examiner also diagnosed the Veteran with bilateral cataracts, which he opined was most likely secondary to the Veteran's DM.  It was noted on VA examination in September 2011 that there was no evidence of diabetic retinopathy.  However, the examination report also indicates that there was no evidence of any other eye disability related to the Veteran's service-connected DM.  This contradicts the findings of the May 2008 VA examiner who found that the Veteran had cataracts, secondary to his diabetes.

Therefore, the Board believes that the Veteran should be afforded another VA examination to rectify the competing medical evidence of record, and determine the nature and etiology of all currently present eye disabilities.  See 38 C.F.R. § 4.2 (2011).  

The Board further notes that during his March 2012 Video hearing, the Veteran testified that he first sought post-service treatment for his eyes in the 1970's and 1980's at the VA Medical Center in Indianapolis, Indiana.  The claims file does not contain any treatment records prior to October 2003.  The procurement of potentially pertinent medical records referenced by the Veteran is required.  As it appears that there may be available VA medical records that are not presently associated with the claims folder, a remand is required.  See 38 C.F.R. § 3.159(c)(2).  The provisions of 38 C.F.R. § 3.159(c) provide that VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  If VA is unable to obtain such records, VA must provide the claimant with oral or written notice of that fact.  The notice must contain various information, including an explanation of the efforts VA made to obtain the records and a description of any further action VA will take regarding the claim.  38 C.F.R. § 3.159(e).  As this case is already being remanded for further development, the RO should take this opportunity to obtain any additional treatment records that may be relevant to the claim.  

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any outstanding medical records from the VA Medical Center in Indianapolis, dated from January 1970 to the present.

2.  Afford the Veteran an examination to determine the etiology of any current eye disorder.  A diagnosis of optic neuropathy, retinopathy and cataracts should be confirmed or ruled out.  The examiner should review the claims folder and note such review in the examination report or an addendum.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current eye disorder is the result of an injury or disease in active service.  The examiner should also provide an opinion as to whether there is a 50 percent or better probability that the eye disorder(s) was caused or chronically worsened by the Veteran's service-connected diabetes mellitus.  

The examiner should provide a rationale for all opinions expressed.  The examiner is advised that the Veteran is competent to report injuries as well as symptoms, and that his reports must be considered in formulating the requested opinions.

The examiner should also specifically address the opinion of the May 2008 VA examiner that the Veteran has current bilateral cataracts, most likely related to his diabetes.

3.  Readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


